DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The Information Disclosure Statement filed 08/01/2019 is acknowledged by the Examiner. 

Allowable Subject Matter

Claims 1-22 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… receiving, by the control-plane node from the user equipment, a connection setup message comprising a first access point name, and the first access point name is determined by the user equipment based on the Internet agent capability indication information; and determining, by the control-plane node, a corresponding local user-plane node based on the first access point name, and setting up a data connection from the user equipment to the local user-plane node…in combination with other limitations recited as specified in claim 1.

In claim 10,… receive from the user equipment a connection setup message comprising a first access point name, and the first access point name is determined by the user equipment based on the Internet agent capability indication information; and determine a corresponding local user-plane node based on the first access point name received by the receiving module, and set up a data connection from the user equipment to the local user-plane node…in combination with other limitations recited as specified in claim 10.

In claim 18,… determine a first access point name from the at least one access point name based on the Internet agent capability indication information…send to the control-plane node a connection setup message comprising the first access point name, so that the control-plane node determines a corresponding local user-plane node based on the first access point name, and sets up a data connection from the communication device to the local user-plane node…in combination with other limitations recited as specified in claim 18.

In claim 22,… determine a first access point name based on the Internet agent capability indication information; send a connection setup message to the control-plane node; and the control-plane node is further configured to: receive the connection setup message, and determine a corresponding local user-plane node based on the first access point name, and set up a data connection from the user equipment to the local user-plane node…in combination with other limitations recited as specified in claim 22.

The first prior art of record is YOON et al, US 2014/0244839 hereafter YOON. YOON FIG 3, 302, 304, 306, 310 [0049]-[0051] discloses receiving a list of available or access points, determining if the selected access point has an internet connection and selected an access point based on the internet connectivity information.  YOON does not explicitly disclose receiving, by the control-plane node from the user equipment, a connection setup message comprising a first access point name, and the first access point name is determined by the user equipment based on the Internet agent capability indication information; and determining, by the control-plane node, a corresponding local user-plane node based on the first access point name, and setting up a data connection from the user equipment to the local user-plane node (as disclosed in claims 1 and 10) and determine a first access point name from the at least one access point name based on the Internet agent capability indication information…send to the control-plane node a connection setup message comprising the first access point name, so that the control-plane node determines a corresponding local user-plane node based on the first access point name, and sets up a data connection from the communication device to the local user-plane node (as disclosed in claims 18 and 22).

The second prior art of record is Vesterinen, US 2008/0285492 hereafter Vesterinen. Vesterinen FIG. 9, 907, 920, 921, 922, [0005], [0070], [0073] discloses receiving the access point name associated with a local breakout service, creating a local IP tunnel, where the user-plane IP connectivity is available for the local IP breakout service. Vesterinen does not explicitly disclose receiving, by the control-plane node from the user equipment, a connection setup message comprising a first access point name, and the first access point name is determined by the user equipment based on the Internet agent capability indication information; and determining, by the control-plane node, a corresponding local user-plane node based on the first access point name, and setting up a data connection from the user equipment to the local user-plane node (as disclosed in claims 1 and 10) and determine a first access point name from the at least one access point name based on the Internet agent capability indication information…send to the control-plane node a connection setup message comprising the first access point name, so that the control-plane node determines a corresponding local user-plane node based on the first access point name, and sets up a data connection from the communication device to the local user-plane node (as disclosed in claims 18 and 22).

The third closest prior art of record is Ropolyi et al, US 2011/0225632 hereafter Ropolyi. Ropolyi Figure 9, S901, S902, [0150], [0152] discloses receiving access point names APNs, sending connection request using the APNs, requesting of packet data network connections comprises setting up a tunnel to an evolved packet data gateway. Ropolyi does not explicitly disclose receiving, by the control-plane node from the user equipment, a connection setup message comprising a first access point name, and the first access point name is determined by the user equipment based on the Internet agent capability indication information; and determining, by the control-plane node, a corresponding local user-plane node based on the first access point name, and setting up a data connection from the user equipment to the local user-plane node (as disclosed in claims 1 and 10) and determine a first access point name from the at least one access point name based on the Internet agent capability indication information…send to the control-plane node a connection setup message comprising the first access point name, so that the control-plane node determines a corresponding local user-plane node based on the first access point name, and sets up a data connection from the communication device to the local user-plane node (as disclosed in claims 18 and 22).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469


/JENEE HOLLAND/Primary Examiner, Art Unit 2469